Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRENCTED NOTICE OF ALLOWABILITY
Information Disclosure Statements and Basis for Corrected Notice of Allowance
The information disclosure statement (IDS) submitted on 03/03/2021 and the IDS submitted on 04/22/2019  were filed before the mailing date of the First Notice of allowance on 03/04/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner wherefore recording the consideration is the basis for this Corrected Notice of Allowance.

Claims 1-20 allowed.
The following is an Examiner’s statement of reasons for allowance: 
The closest prior art, that of Eickhoff (US 2009/0117423), of record, does not disclose a primary oxygen regulator as claimed in instant Claim 1 and Claim 11.  
Applicant’s argument in the correspondence of 26 October 2020 has overcome the previous rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722 3/16/2021

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722